UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1164


DAVID WARREN,

                Plaintiff - Appellant,

          v.

TRI TECH LABORATORIES, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:12-cv-00046-NKM-RSB)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Warren, Appellant Pro Se.    Agnis Chandra Chakravorty,
Frank Kenneth Friedman, WOODS ROGERS, PLC, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Warren   appeals      the     district   court’s    order

granting Tri Tech Laboratories’ motion for summary judgment.               We

have     reviewed   the   record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Warren v. Tri Tech Labs., Inc., No. 6:12-cv-00046-NKM-

RSB (W.D. Va. Jan. 23, 2014).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                    2